Citation Nr: 0834164	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-107 42A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran had active military service in the Marine Corps 
from August 1953 to August 1955, including service in Korea.  
This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied entitlement to service connection 
for CFS.

A February 1976 rating decision by the RO in Albuquerque, New 
Mexico, denied the veteran's January 1976 claim for 
entitlement to service connection for headaches, backache, 
and generalized aches and pain.  The veteran did not file a 
notice of disagreement with the February 1976 rating 
decision, and there is nothing of record indicating that he 
sought to otherwise appeal the decision.

The Board remanded the claim in December 2007 for further 
development and consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran, in his substantive appeal, and his 
representative, in written argument in September 2008, 
indicated that the veteran requested a hearing before a 
Veterans Law Judge at the RO.  Therefore, he should be 
scheduled for such hearing.  

Under the circumstances in this case, further development and 
assistance are required.  The case is REMANDED to the RO for 
the following actions:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

